Citation Nr: 0630290	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for osteoarthritis of 
the ankles and knees.

3.  Entitlement to service connection for morbid obesity. 

4.  Entitlement to service connection for diabetes mellitus 
with neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal.

In the veteran's VA Form 9, he raised claims of entitlement 
to service connection for a bilateral foot disorder and hip 
disorder.  These claims are referred to the RO for 
appropriate action.    
 
A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Hypertension is not shown to be of service origin.

2.  Osteoarthritis of the ankles and knees is not shown to be 
of service origin.

3.  Morbid obesity is not shown to be of service origin.

4.  Diabetes mellitus with neuropathy is not shown to be of 
service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Osteoarthritis of the ankles and knees was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

3.  Morbid obesity was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  Diabetes mellitus with neuropathy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in January 
2002 and March 2003.  In those letters, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claims of entitlement to service connection 
for the claimed disabilities subject to this decision.  VA 
has also informed the veteran of the types of evidence 
necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  In this case, 
VCAA-compliant notice was provided to the appellant prior to 
the first unfavorable adjudication of this case, thereby 
satisfying the timing requirement of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below denies entitlement to service 
connection for the claimed disabilities.  Therefore, notice 
as to the appropriate rating and effective date is moot as to 
the claims.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
and transcripts of testimony given and statements made in 
support of the veteran's claim.  The Board does not find that 
a remand is necessary to afford the veteran an examination 
for the purpose of obtaining an opinion as to whether there 
is a nexus between the claimed disorders and service.  In 
this regard, as explained below, the evidence does not 
establish that an event, injury, or disease occurred in 
service, or that certain diseases manifested during an 
applicable presumption period.  Also, the evidence does not 
indicate that there may be a nexus between the claimed 
disorders, and service or a service-connected disability.  
See McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. June 5, 
2006) (as amended Aug. 7, 2006) 

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.
 
II.  Entitlement to Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, 
cardiovascular-renal disease, including hypertension, and 
diabetes mellitus, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this matter, the veteran submitted his claim for service 
connection for hypertension, osteoarthritis of the ankles and 
knees, morbid obesity, and diabetes mellitus with neuropathy 
in April 2000.  He claims that these disorders resulted from 
service including due to wear and tear resulting from his 
service in the infantry.

Review of the available service medical records does not show 
any complaints, treatment or findings referable to the 
claimed hypertension, osteoarthritis of the knees or right 
ankle, morbid obesity, or diabetes mellitus with neuropathy.  
There is a treatment note in December 1951 showing that he 
was treated for a sore left ankle with host soak and ace 
bandage.  There is no record of any subsequent inservice 
treatment for left ankle complaints, and no other indications 
of any problems referable to any of the claimed disorders.  
In particular, there is no indication of any frostbite of the 
feet as later claimed by the veteran.

The report of the veteran's May 1953 examination prior to 
separation shows that evaluation was normal for all relevant 
systems and parts of the body.  At that time, the veteran 
measured 69.5 inches in height and he weighed 162 pounds.  
Blood pressure was measured to be 108/58 for systolic and 
diastolic blood pressure.

Review of the VA and private records of medical treatment and 
reports of examination since service reveal no complaints or 
findings indicative of the claimed disabilities within 
approximately three decades after service.

Obesity and Osteoarthritis

First, with regard to the claimed obesity and osteoarthritis, 
the first evidence of any obesity or osteoarthritis is shown 
in VA treatment records of March 1981.  At that time, the 
veteran complained of aches in his knees.  The diagnosis at 
that time was probable osteoarthritis; and severe obesity.  

Subsequent treatment and examination reports confirm a 
diagnoses of arthritis in both knees and of severe obesity or 
gross exogenous obesity.  The first evidence of arthritis of 
the ankles is not shown until March 1994.  A report of VA 
examination in March 1994 shows that the veteran reported 
that he had frost bite in both feet in January 1952 while in 
Korea, and that he had osteoarthritis of the knees and 
ankles.  The veteran's weight was noted to be 276 pounds.  
After examination, the diagnoses included osteoarthritis of 
the knees and ankles. 

A VA report of X-ray examination in February 2000 contains an 
assessment of bilateral degenerative joint disease, knees.  
Most recently, the report of a private medical examination in 
February 2002 contains findings that the veteran had 
difficulty walking due to weight and osteoarthritis of the 
knees, and that he weighed 289 pounds.  That report contains 
a diagnosis of degenerative joint disease.

Hypertension

With respect to hypertension, the first evidence of that 
disorder is shown in September 1981.  Private hospital 
records of treatment from September to October 1981 shows 
that during hospital treatment for a kidney stone, the 
treatment provider diagnosed hypertension.  The final 
diagnosis at time of discharge was hypertension, treated, 
improved.  Hypertension was also diagnosed during VA 
examinations in January 1982 and March 1994.  Private and VA 
treatment records show that the veteran has continued to be 
diagnosed with hypertension, including most recently, in a 
private medical examination report dated in February 2002 
containing a diagnosis of high blood pressure, controlled 
with medications. 



Diabetes Mellitus With Neuropathy

With respect to diabetes mellitus with neuropathy, the first 
evidence of that disorder is shown in August 1993.  Hospital 
records of treatment at time show that the veteran was 
treated after he collapsed and became very unresponsive.  The 
medical history at that time noted that the veteran never had 
any diagnoses of diabetes or anything like that before.  The 
discharge summary at that time contains final diagnoses of 
(1) coma-diabetic- on admission to the Emergency Room with 
diabetic ketoacidosis; (2) history of hypertension with 
cardiomegaly; (3) obesity exogenous-severe; and (4) history 
of osteoarthritis for which he takes medication.   

The report of a March 1994 VA examination shows that the 
veteran was diagnosed with diabetes mellitus, non-insulin-
dependent diabetes mellitus, controlled with drugs; and with 
questionable diabetic neuropathy.  

Conclusions

In this case, there is no indication in the service medical 
records to show any complaints, treatment or findings 
referable to the claimed hypertension, osteoarthritis of the 
knees and right ankle, morbid obesity, or diabetes mellitus 
with neuropathy.  

Although there is one instance of treatment in December 1951 
for a complaint of a sore left ankle, there is no indication 
that this was anything other than an acute and transitory 
condition.  There are no subsequent complaints, treatment or 
findings referable to the left ankle in service-including 
any reference to frostbite; and at the May 1953 examination 
prior to separation, evaluation was normal for all relevant 
systems and parts of the body.  Moreover, the evidence of 
record shows no treatment or indication of any left ankle 
problem during the over four-decade period from separation in 
May 1953 until March 1994. 

Moreover, there is no evidence that the veteran sought 
treatment for any hypertension, osteoarthritis of the knees 
or right ankle, obesity, or diabetes mellitus with 
neuropathy, until almost three decades after service, 
beginning in March 1981. This extended period without 
treatment weighs against all of the claims.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Thus, furthermore, there is no evidence of any arthritis 
disorder, cardiovascular-renal disease, including 
hypertension, or diabetes mellitus, within one year of 
separation from active duty so as to warrant a presumption of 
incurrence during service.  38 C.F.R. §§ 3.307, 3.309.  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

Thus, based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
that he has hypertension, osteoarthritis of the knees and 
ankles, morbid obesity, or diabetes mellitus with neuropathy, 
which are related to service.  As the preponderance of the 
evidence is against the claims for service connection for 
those disorders, the benefit-of-the-doubt rule does not 
apply, and all of the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has such claimed disorders 
that are related to his  military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, based on the foregoing, 
service connection for hypertension, osteoarthritis of the 
knees and ankles, morbid obesity, and diabetes mellitus with 
neuropathy, is denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for osteoarthritis of the 
ankles and knees is denied.

Entitlement to service connection for morbid obesity is 
denied.

Entitlement to service connection for diabetes mellitus with 
neuropathy is denied.
 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


